DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 7-12 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hamalainen et al. (US 2018/0155832).
Re Claim 1, Hamalainen et al. disclose a method of depositing a film, the method comprising: exposing a substrate to a rhenium precursor in a processing chamber to deposit a film on the substrate (see Fig. 1, step 20, Paragraph [0014]); purging the processing chamber of the rhenium precursor (see Fig. 1, step 30), exposing the substrate to a reducing agent (i.e., second reactant) to react with the film to form one or more of a rhenium metal film, a rhenium metal nitride film, a rhenium oxide film, or a rhenium carbide film on the substrate (see Fig. 1, step 40); and purging the processing chamber of the reducing agent (see Fig. 1, step 50).  
Re Claim 4, as applied to claim 1 above, Hamalainen disclose all the claimed limitations including wherein the rhenium metal film, the rhenium metal nitride film, the rhenium oxide film, or the rhenium carbide film is substantially free of a halide (see Abstract).  
Re Claim 7, as applied to claim 1 above, Hamalainen disclose all the claimed limitations including wherein the substrate comprises one or more of silicon (Si), silicon dioxide (SiO2), silicon oxide (SiO), silicon oxycarbide (SiOC), platinum (Pt), titanium nitride (TiN), tantalum nitride (TaN), copper (Cu), cobalt (Co), tungsten (W), ruthenium (Ru) or molybdenum (Mo) (see Paragraph [0067]).  
Re Claim 8, as applied to claim 1 above, Hamalainen disclose all the claimed limitations including wherein the substrate is maintained at a temperature in a range of about 300 °C to about 500 °C (see Paragraph [0012]).  
Re Claim 9, as applied to claim 1 above, Hamalainen disclose all the claimed limitations including repeating the method to provide a metal film or a metal nitride film having a thickness of about 0.3 to about 10 nm (see Fig. 15 and Paragraph [0182]).  
Re Claim 10, as applied to claim 1 above, Hamalainen disclose all the claimed limitations including wherein the substrate is exposed to the rhenium precursor and the reducing agent simultaneously (see Paragraph [0069]).  
Re Claim 11, as applied to claim 1 above, Hamalainen disclose all the claimed limitations including wherein the substrate is exposed to the rhenium precursor and the reducing agent sequentially (see Fig. 1).  
Re Claim 12, as applied to claim 1 above, Hamalainen disclose all the claimed limitations including wherein the rhenium metal nitride film has a resistivity of about 50 cm to about 300 cm (see Paragraph [0150]).
 	Re Claim 15, as applied to claim 1 above, Hamalainen disclose all the claimed limitations including wherein the metal nitride film comprises rhenium nitride (see Abstract and Paragraph [0004]).  

Allowable Subject Matter
Claims 2, 3, 5, 6, 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16-20 are allowed over prior art of record.
The following is a statement of reasons for the indication of allowable subject matter:   
Prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “selectively forming a metal film in a process cycle comprising sequential exposure of a substrate to a rhenium precursor that is substantially free of a halogen,” as recited in claim 16, and “wherein the rhenium precursor is substantially free of halogen,” as recited in claim 18 respectively.
	Claims 17, 19 and 20 are also allowed as being directly dependent of the allowed independent base claim.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Li (US 2002/0110991) also discloses similar inventive subject matter.

	
   


 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOK KEBEDE whose telephone number is (571)272-1862. The examiner can normally be reached Monday - Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly N. Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BROOK KEBEDE/
Primary Examiner, Art Unit 2894



/BK/
July 15, 2022